[Cite as In re M.D., 2022-Ohio-1462.]


               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                 GEAUGA COUNTY

IN THE MATTER OF:                                 CASE NO. 2021-G-0038

M.D., DEPENDENT CHILD
                                                  Civil Appeal from the
                                                  Court of Common Pleas,
                                                  Juvenile Division


                                                  Trial Court No. 2019 JF 000342


                                           OPINION

                                        Decided: May 2, 2022
                                         Judgment: Affirmed


James R. Flaiz, Geauga County Prosecutor, and Christian A. Bondra, Assistant
Prosecutor, Courthouse Annex, 231 Main Street, Chardon, OH 44024 (For Appellee
Geauga County Job and Family Services).

Mandy J. Gwirtz, Gwirtz Law, LLC, 20050 Lakeshore Boulevard, Euclid, OH 44123 (For
Appellant S. D.).

Susan M. Ebersbacher and Carolyn Snyder, CASA for Kids of Geauga County, 470
Center Street, Building 5C, Chardon, OH 44024 (Guardian ad Litems).


MARY JANE TRAPP, J.

        {¶1}    Appellant, S.D. (“S.D.”), appeals from the judgment of the Geauga County

Court of Common Pleas, Juvenile Division, which terminated her parental rights and

granted permanent custody of her minor son, M.D., to appellee, Geauga County Job and

Family Services (“GCJFS”).

        {¶2}    S.D. raises one assignment of error on appeal, contending that the trial

court’s judgment granting permanent custody of M.D. to GCJFS is contrary to the

manifest weight of the evidence.            Specifically, S.D. contends that a legally secure
permanent placement for M.D. could have been achieved without a grant of permanent

custody to GCJFS.

       {¶3}   A most careful review of the record and pertinent caselaw reveals S.D.’s

assignment of error is without merit. The crux of this troubling case is that S.D. has

substantially complied with GCJFS’ case plan; however, the evidence in the record and

presented at the hearing reveals that she continues to struggle with her sobriety and

prescription medication compliance and that she has demonstrated a lack of parental

capacities even with a parenting coach. There is no indication she will ever demonstrate

the parental capacities she needs to parent a child with the type of behavioral issues M.D.

faces while simultaneously addressing her mental health and substance abuse issues.

We recognize the love and concern they share for each other and agree with the trial

court that their relationship should continue to be encouraged and developed in a

therapeutic setting. However, our review also leads us to conclude that the trial court’s

finding that a legally secure permanent placement cannot be achieved without a grant of

permanent custody to GCJFS is supported by competent, credible evidence and that the

manifest weight of the evidence supports the trial court’s judgment.

       {¶4}   The judgment of the Geauga County Court of Common Pleas, Juvenile

Division, is affirmed.

                         Substantive and Procedural History

       {¶5}   In early November 2019, GCJFS filed a complaint in the Geauga County

Court of Common Pleas, Juvenile Division, alleging that M.D., who was 9 years-old at the

time, was a dependent child and requesting temporary custody. The complaint alleged

that on October 15, 2019, M.D.’s legal custodian and half-sibling, Latisha E. (who was


                                            2

Case No. 2021-G-0038
awarded legal custody by the Geauga County Court of Common Pleas, Juvenile Division,

in 2018), contacted a GCJFS caseworker and asked for M.D. to be removed from her

home due to her inability to manage his behavior. S.D. signed a voluntary agreement for

temporary custody, which stated that M.D. would be placed in GCJFS’ temporary custody

for 30 days. GCJFS placed M.D. in a therapeutic foster home in Akron, Ohio. During this

time, Latisha E. had minimal contact with the caseworker, and she did not express a

desire to reunify with M.D. M.D.’s father is deceased, and his mother, S.D., whose

location was unknown, has a history of mental health and substance abuse.

       {¶6}   The court held an initial hearing, during which it appointed counsel and

entered pleas of “not true” for Latisha E. and S.D. After considering the evidence, the

court found there was reason to believe that M.D. was dependent. The court found

temporary custody of M.D. with GCJFS to be in M.D.’s best interests and issued its

standard protective supervision and temporary custody orders.

       {¶7}   The trial court appointed Carolyn Snyder of CASA for Kids of Geauga

County (Court Appointed Special Advocate) as M.D.’s guardian ad litem (the “GAL”).

       {¶8}   As documented in GCJFS’ January case plan filed with the trial court, in

December 2019, Latisha E. expressed that she did not wish to reunify with M.D., and the

trial court removed her as a party to the case. In addition, S.D. advised her attorney that

she would like to be a placement option for M.D. She reported that she was homeless,

lived in a shelter, worked part-time, and has nine children of whom she does not have

custody. S.D. was diagnosed with major depressive disorder and alcohol use disorder.

She has a history of non-compliance with her prescription medication and was

hospitalized three times in 2019 for suicidal ideations.


                                             3

Case No. 2021-G-0038
                                 M.D. Is Found Dependent

       {¶9}     In late December 2019, at a pretrial hearing, S.D. entered a plea of true to

the dependency allegation in the complaint. The court accepted her plea and found M.D.

to be dependent pursuant to R.C. 2151.04(C). The court ordered temporary custody of

M.D. to continue with GCJFS and ordered GCJFS to continue to file monthly case plan

updates.

                       Trial Court Finds GCJFS Made Reasonable Efforts

       {¶10} On October 20, 2020, one year after GCJFS filed its dependency complaint,

the court issued an order upon its own motion. The court found that GCJFS made

reasonable efforts to finalize a permanency plan for M.D., including contacting S.D.

regarding case plan compliance, reaching out to kinship placement, engaging services

for both S.D. and M.D., and reaching out to new placement options as necessary.

       {¶11} At a telephonic review hearing one day later, the trial court granted a six-

month extension of temporary custody of M.D. to GCJFS, finding it to be in M.D.’s best

interest.

            GCJFS Files For Permanent Custody and Termination of Parental Rights

       {¶12} GCJFS filed a motion for permanent custody, arguing that M.D. had been

in its custody for 12 or more months out of a consecutive 22-month period and that an

award of permanent custody to GCJFS would be in M.D.’s best interest.

       {¶13} The GAL also filed her report and recommendations, which noted there

were concerns, particularly if M.D. were to transition to a new location/foster home, as to

M.D.’s manipulative or evasive behavior with any agency staff offering M.D. assistance,

his lack of control of bowel/bladder without any known diagnosis, his not receiving in-


                                              4

Case No. 2021-G-0038
depth mental health services, his foraging/gluttony of food, and his lack of social activities

with friends. She recommended that M.D. stay in his current foster placement with Kelly

Bass (“Ms. Bass”) due to improvements in his behaviors, his school performance, and the

defined childhood boundaries while in the care of the foster home and that M.D. should

be informed of changes as he ages. S.D. had no visitation with M.D. at the time, and the

GAL recommended that if permanent custody occurs, it be at the discretion of the foster

mother/adoptive family.

                            The Permanent Custody Hearing

       {¶14} On November 4, 2021, the trial court held a permanent custody/termination

of parental rights hearing at which GCJFS presented the following witnesses to provide

testimony: Ms. Bass, Dr. Mekota, the GAL, Jodi Miller (“Ms. Miller”), a GCJFS Kinship

Navigator, and Rita Wren (“Ms. Wren”), a GCJFS caseworker.

                                         The Caseworker

       {¶15} Ms. Wren testified to the concerns identified for M.D. and S.D. when the

case plan was first implemented, which included M.D.’s behaviors, his post-traumatic

stress disorder (“PTSD”), and his depression, as well as S.D.’s substance abuse, her

mental health, her non-compliance with medical management, her suicidal ideations, her

hospitalizations, and the impact of her mental health.            Ms. Wren reviewed the

implementation of the case plan for S.D. and M.D.

       {¶16} In regard to S.D., Ms. Wren testified that in December 2019, S.D. had been

hospitalized due to suicidal ideation and threatening to drink bleach. GCJFS later learned

of a separate suicidal ideation episode in which M.D. intervened and removed a knife

from S.D. with which she was threatening to kill herself. After S.D. was psychologically


                                              5

Case No. 2021-G-0038
evaluated, it was recommended she continue services with the NORD center. S.D.

admitted to Ms. Wren in February and in the month prior to the hearing that she was non-

compliant with medication. She also relapsed in her alcohol addiction in January.

       {¶17} Ms. Wren further testified that as of the date of the hearing, S.D. was case

compliant with the exception of non-compliance with her prescription medication. At the

outset of the case, S.D. did not have stable housing; however, she was able to obtain

stable housing through Lorain County Public Housing.          S.D. also struggled with

employment and worked for a community college, a grocery store, and then McDonalds

before returning to employment at the grocery store. Ms. Wren noted that Dr. Mekota

recommended M.D. be placed in a therapeutic foster home.

       {¶18} Based upon S.D.’s case plan progress and the recommendations of Dr.

Mekota, S.D.’s substance abuse history, her parenting history, and her current mental

health diagnosis, which is treated by medication, Ms. Wren opined that she did not feel

reunification was possible at this time.

       {¶19} On cross examination, Ms. Wren testified that S.D. was compliant in the

case plan. She received substance abuse and mental health treatment, including a three-

day/week program, an intensive outpatient program, and AA meetings. She has been

sober since January 2021, received the Vivitrol shot to help her address her alcohol use

and cravings, and participated in individual counseling. She has not had a mental health

crisis/incident since 2019.    S.D. has worked with a parenting coach, maintained

employment, participated in weekly supervised visits with M.D., and obtained stable

housing.




                                            6

Case No. 2021-G-0038
       {¶20} Ms. Wren testified that GCJFS’ main concern was S.D.’s parental capacities

because she was never M.D.’s primary caregiver. S.D. never enrolled him in school. She

never sought mental health treatment for M.D. when he suffered suicidal ideation and

instead sent him to his sister’s care, and she demonstrated no insight into how to care for

M.D. and his behavioral issues. Ms. Wren reviewed that until M.D. was seven years old,

he lived with his maternal grandmother, Mary S., and with S.D. and that Mary S. was the

primary caregiver.

       {¶21} In regard to M.D., Ms. Wren testified that he has been in the custody of

GCJFS for 12 months out of a consecutive 22-month period. She reviewed that he has

a history of self-harm/self-threatening behavior, PTSD, and depression. When he was

living with S.D., he threatened to hang himself. S.D. did not engage any health services

and sent M.D. to live with his sister. Mary S. could not be considered for a long-term

placement because a grandson who lives with her sexually and physically abused M.D.

       {¶22} Ms. Wren also reviewed M.D.’s various placements, which began with

GCJFS receiving temporary custody from Latisha E. after she could not handle M.D.’s

behaviors. He was then placed in the therapeutic foster home of Ms. Bass until he was

moved to a kinship placement with the maternal great-uncle and his wife in Illinois. The

Illinois relatives similarly had problems with M.D.’s behavior, and he was moved to a new

kinship placement with his one of his sisters, Destiny A. Destiny A.’s home study was

denied, and M.D. was then presented to Family and Children First Council (“FCFC”),

which is a partnership of state and local government that helps families who are in need

of multiple services.




                                            7

Case No. 2021-G-0038
       {¶23} One of FCFC’s recommendations was a 30-day stabilization program with

the Village Network, a behavioral health nonprofit organization that provides treatment for

children to transition from disruptive environments to permanent, stable homes. From

there, M.D. was placed in his first therapeutic foster home with Ms. Bass.

       {¶24} Ms. Wren testified that M.D. has a strong relationship with Ms. Bass. He is

doing well in school, and, for the first time, he has stability in a home. M.D. has stated to

her that he would like to live with his mother, but he knows he cannot.

                                     The Kinship Navigator

       {¶25} Ms. Miller testified to the kindship placements she attempted for placement

of M.D. with a family member. In addition to the placements that were displaced, Ms.

Miller also contacted or attempted to contact nine other family members who either failed

to respond or chose not to be considered as a placement option.

                 The Neuropsychologist’s Forensic Review and Evaluation

       {¶26} Dr. Mekota conducted a neuropsychological evaluation of S.D. upon

recommendation by GCJFS and testified in regard to his evaluation and report. He

explained that he conducted a clinical interview with S.D., as well as interviews with

collateral sources, including GCJFS, Ms. Bass, and M.D. Dr. Mekota administered a

number of psychological and neuropsychological standardized measures, such as an

adult intelligence scale, memory assessment, academic achievement assessment,

measures of executive, memory, and language functions, attention, visual, and

visuospatial abilities, and processing speed. He also reviewed S.D.’s medical history,

which included GCJFS’ intake and assessment forms, hospital records, a family

genogram, a neurosequential model of therapeutics pertaining to M.D., multiple


                                             8

Case No. 2021-G-0038
documentation from LACADA, where S.D. received mental health and substance related

treatment, records from the NORD Center, a social history from GCJFS, and a report from

S.D.’s intensive outpatient care.

       {¶27} Based on S.D.’s records from the NORD Center, Dr. Mekota learned that in

May 2012, S.D. expressed suicidal ideation. She expressed feeling overwhelmed “trying

to take care of her son, take care of her mother’s house, and trying to take care of her

boyfriend by sending him money.” She also described frequent alcohol abuse behaviors

and multiple binges with blackouts. She returned several years later, in 2017, presenting

with an exacerbation of depressive symptoms. She had a reported history of criminal

charges of child endangerment, domestic violence, attempted arson, obstruction of official

business, and menacing. S.D. also disclosed a medical overdose with Trazodone that

occurred in 2002 and reported a history of domestic violence victimization and

perpetration towards partners.      She returned to the NORD Center in March 2019,

presenting with suicidal ideation and homicidal thoughts toward her nephew, who

allegedly molested M.D.

       {¶28} After M.D. expressed suicidal ideation in 2019, Dr. Mekota notes GCJFS

recommended individual counseling. In addition, M.D.’s records indicated that he had

two prior suicide attempts. Latisha E. failed to bring M.D. to three scheduled counseling

appointments. In August 2019, GCJFS conducted another intake that involved S.D.

expressing suicide ideation with a knife and bleach.

       {¶29} Dr. Mekota also discussed a 2020 LACADA report documenting slow

progress in treatment and its referral of S.D. to other mental health services. In January

2021, LACADA reports indicated S.D. only participated in her treatment with prompting,


                                            9

Case No. 2021-G-0038
demonstrated low comprehension, and struggled with relating to situations.          S.D.’s

sobriety date was documented as January 18, 2021.

       {¶30} Dr. Mekota summarized his evaluation findings, noting that a review of her

pattern of performance revealed an individual of borderline intellectual functioning, which

is the fourth or lowest percentile. He concluded that S.D. may be prone to distractibility

and has difficulty in multi-tasking, decision-making, and developing novel solutions to

problems. Dr. Mekota reviewed that S.D. has a history of multiple, severe mental health

disorders, including bipolar disorder and borderline personality disorder and that she is

prone to depressive disorder. Her more acute or disruptive problematic symptoms and

behaviors have typically occurred in the context of alcohol abuse, which she historically

utilized as her primary coping behavior.

       {¶31} Dr. Mekota opined that based on a reasonable degree of psychological

certainty, reunification with S.D. would not be in M.D.’s best interest. Dr. Mekota did not

consider S.D. capable of providing M.D. with a stable, secure, and cultivating home

environment. Dr. Mekota further believed that M.D. has a variety of behavioral concerns

that need a high degree of care, and most fundamentally, he is in need of stability and

structure. Dr. Mekota recommended a therapeutic foster care placement, such as with

Ms. Bass, and that family therapeutic visits between S.D. and M.D. should continue.

                               The Foster Mother and the GAL

       {¶32} Ms. Bass, M.D.’s foster mother, also testified. M.D. resided with her and

her son. Ms. Bass had been a certified foster parent with the state of Ohio for two years

and three months at the time of the hearing. She testified that she feels well-bonded with




                                            10

Case No. 2021-G-0038
M.D. and that she is aware of his needs, i.e., structure, discipline, love, and friendship.

She did not intend to adopt but would continue to care for M.D. until he is 18 years of age.

       {¶33} The GAL testified that M.D.’s behaviors - bed-wetting and belligerence -

were improving with Ms. Bass and that Ms. Bass was meeting his basic needs. During

the course of her investigation, the GAL was able to ascertain that M.D. was S.D.’s

caregiver, and he would assume a parental role. M.D. shared with her that he would like

to remain with Ms. Bass because S.D. cannot care for him, and he does not want to be

in a residential home. The GAL opined that S.D. would not be able to provide a safe and

stable environment for M.D. based on his intelligence and manipulative behaviors, as well

as S.D.’s various boyfriends and lack of stability. She recommended that permanent

custody be granted to GCJFS.

                           Permanent Custody is Granted to GCJFS

       {¶34} The trial court found, pursuant to R.C. 2151.414(B)(1)(d), by clear and

convincing evidence, that M.D. has been in the temporary custody of GCJFS for 12 or

more months of a consecutive 22-month period; thus, the first prong of the permanent

custody analysis was satisfied.

       {¶35} Next, the trial court considered the best interest factors pursuant to R.C.

2151.414(D)(1).     Firstly,   pursuant    to     R.C.   2151.414(D)(1)(a),     interactions/

interrelationships with parents, siblings, relatives, foster caregivers, out-of-home

providers, and any other person who may significantly affect the child, the trial court found

that M.D. has stable housing and an environment that provides consistent structure,

discipline, and love, as well as a positive bond with his foster mother, Ms. Bass. Further,

although M.D. wants to maintain a relationship with S.D., her cognitive functioning, recent


                                             11

Case No. 2021-G-0038
relapse into alcohol where there is a history of alcohol use, and trouble managing

medication is not beneficial to M.D. and his mental and physical development. Kinship

placements were unsuccessful due to M.D.’s behavior; however, Ms. Bass has managed

his behavior in a constructive and positive manner. Thus, the court concluded that M.D.

has had the most positive development in GCJFS’ temporary care while placed with Ms.

Bass and that permanent custody of M.D. favors GCJFS.

       {¶36} Secondly, the court considered R.C. 2151.414(D)(1)(b), the wishes of the

child, and noted that while M.D. wants a relationship with S.D., he needs stability,

discipline, and love, all of which is being provided for in Ms. Bass’ care. Any future

relationship and contact between M.D. and S.D. needs to be therapeutic.           While a

relationship with S.D. may be appropriate, permanent custody favors GCJFS.

       {¶37} Thirdly, the court considered R.C. 2151.414(D)(1)(c), the custodial history

of the child. Since M.D. has been in the temporary custody of GCJFS for 12 or more

months out of a consecutive 22-month period, the trial court found the custodial history of

M.D. favors permanent custody with GCJFS.

       {¶38} Lastly, the court considered R.C. 2151.414(D)(1)(d), the child’s need for a

legally secure permanent placement and whether that type of placement can be achieved

without a grant of permanent custody. The trial court found that M.D. has a history of

behavioral issues, as well as PTSD and depression, which must be addressed through

counseling and in an environment that allows M.D. to express himself in a positive

manner. Further, the court found S.D.’s continued struggles to manage her medication

and her recent relapse with alcohol did not allow a scenario where M.D. could be reunified

with her. The structure, discipline, and loving environment required to grow and mature


                                            12

Case No. 2021-G-0038
as an individual was being satisfied with M.D.’s foster parent. The court recognized that

M.D. wants a relationship with his mother and that this should be pursued. The court

concluded that a legally secure permanent placement of M.D. could only be achieved with

a grant of permanent custody to GCJFS.

       {¶39} The court granted permanent custody of M.D. to GCJFS and terminated

S.D.’s parental rights.

       {¶40} S.D. appeals, raising one assignment of error:

       {¶41} “The trial court erred by granting permanent custody of M.D. to the Geauga

County Department of Jobs [sic] and Family Services contrary to the manifest weight of

the evidence.”

                                   Standard of Review

       {¶42} It is well established that a parent’s right to raise a child is an essential and

basic civil right.” (Citations omitted.) In re T.B., 11th Dist. Lake No. 2008-L-055, 2008-

Ohio-4415, ¶ 29. “The permanent termination of parental rights has been described as

the family law equivalent of the death penalty in a criminal case.” (Citations omitted.) Id.

The Ohio Supreme Court has determined, based upon these principles, that a parent

must be afforded every procedural and substantive protection the law allows. (Citations

omitted.) Id.

       {¶43} R.C. 2151.414 sets forth the guidelines that a juvenile court must follow

when deciding a motion for permanent custody.           Id. at ¶ 30.   R.C. 2151.414(A)(1)

mandates that the juvenile court must schedule a hearing and provide notice upon filing

of a motion for permanent custody of a child by a public children services agency or




                                             13

Case No. 2021-G-0038
private child placing agency that has temporary custody of the child or has placed the

child in long-term foster care. Id.

       {¶44} Following the hearing, R.C. 2151.414(B)(1) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, that it is in the best interest of the child to

grant permanent custody to the agency and that any of the following apply: “(d) The child

has been in the temporary custody of one or more public children services agencies or

private child placement agencies for twelve or more months of a consecutive twenty-two

month period * * *.” Id. at ¶ 31.

       {¶45} Therefore, R.C. 2151.414(B)(1) establishes a two-pronged analysis that the

juvenile court must apply when ruling on a motion for permanent custody. Id. at ¶ 32. In

practice, the juvenile court will usually determine whether one of the four circumstances

delineated in R.C. 2151.414(B)(1)(a) through (d) is present before proceeding to a

determination regarding the best interest of the child. Id.

       {¶46} Assuming the juvenile court ascertains that one of the four circumstances

listed in R.C. 2151.414(B)(1)(a) through (d) is present, then the court proceeds to an

analysis of the child’s best interest. Id. at ¶ 34. In determining the best interest of the

child at a permanent custody hearing, R.C. 2151.414(D)(1) mandates that the juvenile

court must consider all relevant factors, including but not limited to, the following: (a) the

interaction and interrelationship of the child with the child’s parents, siblings, relatives,

foster parents and out-of-home providers, and any other person who may significantly

affect the child; (b) the wishes of the child as expressed directly by the child or through

the child’s guardian ad litem, with due regard for the maturity of the child; (c) the custodial


                                              14

Case No. 2021-G-0038
history of the child (d) the child’s need for a legally secure permanent placement and

whether that type of placement can be achieved without a grant of permanent custody;

and (e) whether any of the factors in divisions (E)(7) to (11) of this section apply in relation

to the parents and child. Id.

       {¶47} “‘“The juvenile court may terminate the rights of a natural parent and grant

permanent custody of the child to the moving party only if it determines, by clear and

convincing evidence, that it is in the best interest of the child to grant permanent custody

to the agency that filed the motion, and that one of the four circumstances delineated in

R.C. 2151.414(B)(1)(a) through (d) is present. Clear and convincing evidence is more

than a mere preponderance of the evidence; it is evidence sufficient to produce in the

mind of the trier of fact a firm belief or conviction as to the facts sought to be established.”’”

Id. at ¶ 35, quoting In re Lambert, 11th Dist. Geauga No. 2007-G-2751, 2007-Ohio-2857,

¶ 75, quoting In re Adoption of Holcomb, 18 Ohio St.3d 361, 368, 481 N.E.2d 613 (1985).

       {¶48} “‘“An appellate court will not reverse a juvenile court’s termination of

parental rights and award of permanent custody to an agency if the judgment is supported

by clear and convincing evidence.”’” Id. at ¶ 36, quoting Lambert at ¶ 75, quoting In re

Jacobs, 11th Dist. Geauga No. 99-G-2231, 2000 WL 1227296, *4 (Aug. 25, 2000).

                             Manifest Weight of the Evidence

       {¶49} In her sole assignment of error, S.D. contends that the trial court erred in

granting permanent custody of M.D. to GCJFS because it is contrary to the manifest

weight of the evidence. More specifically, she contends a legally secure permanent

placement for M.D. could have been achieved without a grant of permanent custody to

GCJFS.


                                               15

Case No. 2021-G-0038
       {¶50} “In cases involving the termination of parental rights, an appellate court

applies the civil manifest weight of the evidence standard of review.” In re M.B., 11th

Dist. Ashtabula No. 2017-A-0024, 2017-Ohio-7293, ¶ 37. “Judgments supported by some

competent, credible evidence going to all the essential elements of the case will not be

reversed by a reviewing court as being against the manifest weight of the evidence.” Id.,

quoting C.E. Morris Co. v. Foley Constr. Co., 50 Ohio St.2d 279, 376 N.E.2d 578 (1978),

syllabus.

       {¶51} It is well-settled that when assessing the credibility of witnesses, the choice

between the credibility of witnesses and their conflicting testimony rests solely with the

finder of fact and an appellate court may not substitute its own judgment for that of the

finder of fact. Furthermore, if the evidence is susceptible to more than one interpretation,

a reviewing court must interpret it in a manner consistent with the verdict. State v. Rice,

2019-Ohio-1415, 135 N.E.3d 309, ¶ 84 (11th Dist.).

       {¶52} As demonstrated by our lengthy review of this case, the trial court’s finding

that a legally permanent placement cannot be secured without a grant of permanent

custody to GCJFS is supported by competent, credible evidence.             The crux of this

troubling case is that S.D. has substantially complied with GCJFS’ case plan; however,

she continues to struggle with her sobriety and prescription medication compliance, and

she has demonstrated a lack of parental capacities. From the evidence presented, there

is no indication she will ever demonstrate the parental abilities she needs to parent a child

with the type of behavioral issues M.D. faces and be able to provide a secure, stable, and

nurturing environment.




                                             16

Case No. 2021-G-0038
       {¶53} Every witness testified to M.D.’s need to have a stable and safe

environment and that Ms. Bass fulfilled that need. All recommended that permanent

custody should be granted to GCJFS. The evidence presented also revealed that S.D.

has continually relied on others to care for M.D., admitted that M.D. is a dependent child,

and supported legal custody of M.D. in various kinship placements.             Every kinship

placement, however, resulted in behavioral issues and struggles that resulted in M.D.’s

displacement. Moreover, the evidence reflected that in the past, Mary S. was M.D.’s

primary caregiver and that S.D. failed to address M.D.’s mental health needs when he

expressed suicidal ideations – she instead relinquished custody to Latisha E.            The

evidence also demonstrated that M.D. has never had a secure and stable home life and

that he has suffered behaviorally as a result. While M.D. expressed his love for his

mother, he also recognized that she cannot care for him and confided in the GAL that he

wished to remain with Ms. Bass.

       {¶54} While S.D. argues she is case plan compliant, she had an alcohol relapse

in January 2021 and was not compliant with her prescription medicine in February to May,

as well as the month prior to the hearing. The recent relapse and short-term consistency

in medication compliance undercuts her argument and raises serious doubt as to her

ability to sustain long-term compliance with treatment and sobriety. When this is taken in

consideration with her lack of parental capacities, there is little evidence that S.D. will be

able to provide a stable and nurturing environment for her son.

       {¶55} Finding there is competent, credible evidence supporting the trial court’s

determination that a legally secure permanent placement could not be achieved without




                                             17

Case No. 2021-G-0038
a grant of permanent custody of M.D. to GCJFS, S.D.’s sole assignment of error is without

merit.

         {¶56} The judgment of the Geauga County Court of Common Pleas, Juvenile

Division, is affirmed.


MATT LYNCH, J.,

JOHN J. EKLUND, J.,

concur.




                                           18

Case No. 2021-G-0038